Memorandum and Order
Bernard Newman, Senior Judge:
In this action, plaintiffs appealed (CAFC App. No. 87-1050) from an order of this court entered on October 17, 1986 denying plaintiffs’ application for a preliminary injunction seeking to enjoin the government from liquidating certain entries of stainless steel plates from the United Kingdom pending an administrative review of the period. British Steel Corporation v. United States, 10 CIT 661, Slip Op. 86-104 (October 17, 1986). The government moved to dismiss the appeal on the ground of mootness. The decision of the Federal Circuit discloses that "[t]he government has now begun an administrative review and has suspended liquidation of entries for the period.” Slip Op. at 2.
In the Federal Circuit, plaintiffs urged, inter alia, that the appellate court in dismissing the action, should direct this court to vacate its order of October 17, 1986, citing United States v. Munsingwear, 340 U.S. 36 (1950). In opposition, the government contended Mun-singwear holds that the "judgment” or "order” below should be vacated, hut not the entire opinion.
In its order dismissing the appeal as moot, the Federal Circuit, citing Munsingwear, observed that "the purpose of vacating the judgment or order is to avoid the hardship of res judicata. In accordance with the purpose thereof, that portion of the Court of International Trade’s opinion that denied British Steel’s application for a preliminary injunction will be vacated.” Slip Op. at 3 (emphasis added.) The Federal Circuit, therefore, ordered:
*331(2) The Court of International Trade is directed to vacate that part of its decision which denied British Steel’s application for preliminary injunction. (Emphasis added.)
Following the foregoing directive of the Federal Circuit, it is hereby Ordered:
That portion of this court’s decision of October 17, 1986 that denied plaintiffs’ application for preliminary injunction is vacated.